Citation Nr: 1340800	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-13 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, including as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied, in pertinent part, the Veteran's claim of service connection for PTSD and for erectile dysfunction (which the RO characterized as sterilization), including as due to ionizing radiation exposure.  Having reviewed the voluminous record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.  A Travel Board hearing was held at the RO in October 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent diagnosis of PTSD based on a corroborated in-service stressor which could be attributed to active service.

2.  The Veteran's available service personnel records confirm that he participated in atmospheric nuclear testing in Operation REDWING while on active service aboard U.S.S. SHELTON (DD-790) from March to July 1956; thus, he participated in radiation risk activity during service.

3.  The Veteran does not experience any current disability due to erectile dysfunction (or sterilization) which could be attributed to active service or any incident of service, including as due to his acknowledged ionizing radiation exposure.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Erectile dysfunction was not incurred in or aggravated by active service, including as due to ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in January, February, and in April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice letters issued to the Veteran, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for PTSD or for erectile dysfunction, to include as due to ionizing radiation exposure.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice letters were issued to the Veteran prior to the currently appealed rating decision issued in August 2010; thus, this notice was timely.  Because both of the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as entitlement to service connection for PTSD and for sterilization (or erectile dysfunction), including as due to ionizing radiation exposure.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about continuity of symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's PTSD and erectile dysfunction to active service, the only element of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

There is no competent evidence, other than the Veteran's statements, which indicates that PTSD or erectile dysfunction may be associated with service.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred PTSD and erectile dysfunction (which he referred to as sterilization or sterility) during active service.  He specifically contends that he was exposed to ionizing radiation while onboard U.S.S. SHELTON (DD-790) during atmospheric nuclear testing conducted in Operation REDWING which caused or contributed to his erectile dysfunction.  He also contends that he helped recover the bodies of dead soldiers following this testing which caused or contributed to his PTSD.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that are appealed to the Board on or after July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was appealed to the Board on or after July 13, 2010, the revised 38 C.F.R. § 3.304(f) is applicable to this claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

A Veteran may establish service connection for a disability claimed to be attributable to ionizing radiation exposure during service in one of three different ways.  McGuire v. West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir.1997).  First, the Veteran could demonstrate that his or her disease is among the 15 types of cancer which are presumptively service connected pursuant to 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309.  Second, a Veteran may show that the disease is on the list of "radiogenic diseases" enumerated in 38 C.F.R. § 3.311(b) which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection of a disease claimed to have been caused by ionizing radiation can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation exposed Veteran" is a Veteran who, while serving on active duty, participated in a "radiation risk activity," which is defined, in turn, as having participated in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or whose service included onsite participation in atmospheric nuclear testing.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  Under 38 U.S.C.A. § 1112(c), if a radiation-exposed Veteran has one of the 15 presumptive diseases contained in § 1112(c)(2), such disease shall be considered to have incurred in or been aggravated by active service, despite there being  no record of evidence of such disease during a period of such service.  38 U.S.C.A. § 1112(c).  Erectile dysfunction is not included in the list of presumptive diseases for which service connection is available for radiation-exposed Veterans.  

When it is determined that (1) a Veteran was exposed to ionizing radiation as a result of participation in the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946 or onsite participation in atmospheric nuclear testing; (2) the Veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest 5 or more years after exposure, before adjudication of the claim, it must be referred to the Under Secretary for Benefits for further consideration in accordance with specific enumerated procedures contained in § 3.311(c).  If any of the foregoing three requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because PTSD and erectile dysfunction are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to both of these claims.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show no complaints of or treatment for either PTSD or erectile dysfunction during his active service.  These records show instead that he was examined in November 1954 "and found physically qualified for enlistment in the U.S. Navy."  No defects were noted at his enlistment physical examination and clinical evaluation was completely normal except for several scars.  He denied all relevant pre-service medical history.  At his separation physical examination in August 1957, prior to his separation from service in September 1957, clinical evaluation of the Veteran was completely normal.  

The Veteran's available service personnel records show that he participated in atmospheric nuclear testing in Operation REDWING while on active service aboard U.S.S. SHELTON (DD-790) from March to July 1956.  These records also show that the Veteran was issued a dosimeter in April 1956 with an initial reading of 0 while aboard U.S.S. SHELTON.

The post-service evidence shows that, in an April 1997 statement, the Veteran reported that he had participated in Operation REDWING while on active service.  He described his participation in this operation in detail.

A review of the Veteran's VA Form RRAIS, "Radiation Risk Activity Information Sheet," date-stamped as received by VA in November 2004, indicates that he again reported participating in Operation REDWING during active service.  He had been issued a "film badge" during the first week of this operation "but after that badges were taken away and were not issued a badge for the rest of [the] tour of duty."  His ship anchored 75 to 100 miles from ground zero prior to the atomic blast and then "when blast occurred we moved forward towards the blast immediately.  We anchored at the island and started to take samples."  At the time of each atomic explosion, the Veteran was on the deck of a ship (exposed).

On VA examination in November 2005, the VA examiner stated that, following a radical perineal prostatectomy in 2002 for treatment of prostate cancer, the Veteran "has experienced numerous complications from his surgery."  The Veteran stated that his post-prostatectomy complications included "total erectile dysfunction."  Viagra and a vacuum pump had been ineffective in treating his erectile dysfunction.

In November 2006, the Defense Threat Reduction Agency (DTRA) stated that the Veteran was "a confirmed participant of Operation REDWING conducted at the Pacific Proving Ground in 1956."

The Veteran's VA outpatient treatment records show that a PTSD screening was negative in February and in August 2006 and in February 2007.  The Veteran's PTSD screening was positive in February 2008.

In May 2008, the Veteran's complaints included frequent dreams about his in-service experiences.   reported that his medication (Lexapro) "helps to keep him calm and from 'being bad.'"  He reported that he had experienced a head injury in service which resulted in amnesia until 1989 "when the amnestic period ended."  He described seeing "4 sailors being burned by the radiation, a rain of tiny parts of towers on which the [atomic] weapons were detonated, having to pick [up] sick and dead children and animals after the [atomic] testing, [and] exposure to radiation himself."  He denied any frank hallucinations or suicidal ideation.  He reported past homicidal ideation but no current homicidal ideation.  Mental status examination of the Veteran showed he was casually dressed, neatly groomed, fair eye contact, no abnormal movements except holding his right wrist as if in pain throughout the interview, no prominent psychomotor slowing or agitation, fluent speech, very tearful when describing his PTSD symptoms, slowed and tangential thought processes, no active suicidal or homicidal ideation or frank hallucinations, no systemic delusions present, vague paranoid ideation, and he was alert.  The assessment included a provisional diagnosis of chronic PTSD.  The Veteran's Lexapro was increased to 20 mg daily for questionable PTSD symptoms.

In August 2008, the Veteran's complaints included occasional hallucinations "when going to sleep" and feeling that he is re-experiencing past events "quite vividly."  He was focused on his alleged head injury in 1956 and resulting alleged amnesia until 1989 "when the amnestic period ended."  Mental status examination of the Veteran was unchanged.  The assessment was unchanged.  The Veteran was advised to continue taking Lexapro 20 mg daily because he "appears calmer, less dysphoric today with increased dose."

In October 2009, the Veteran's complaints were unchanged.  He reported that "his mood is good and he has many interests."  His wife was living at home with him "and he is very happy about this.  [He] says that they are getting along well."  The Veteran's medication "continues to keep him calm and from losing control due to anger."  He denied any further amnestic periods.  Mental status examination of the Veteran showed he was casually dressed and neatly groomed with improved eye contact, no abnormal movements, no complaining of wrist pain or holding his right wrist, no prominent psychomotor slowing or agitation, fluent speech, somewhat less tangential and digressive thought processes, no suicidal or homicidal ideation, no systemic delusions, vague paranoid ideation, less somatically focused, and he was alert.  The assessment included a provisional diagnosis of chronic PTSD.

In April 2010, the Veteran reported "he is doing 'great.'"  He also reported sleeping only 2 hours at night.  He talked about his in-service experiences as a participant in atomic weapons testing.  Mental status examination of the Veteran was unchanged.  The assessment included chronic PTSD due to military experiences.

In August 2010, a VA staff psychiatrist stated that she had called the Veteran at home "as requested."  She talked to the Veteran's wife because the Veteran stated that he could not hear the VA staff psychiatrist.  The Veteran's wife reported that he "was a little less anxious and depressed the last day or two."  The Veteran "still had nightmares" but no clear side effects from his medications.  The Veteran's wife also reported that the Veteran did not appear to need hospitalization "at this point and agreed to call me back if his condition deteriorated."  The assessment included chronic PTSD due to military experiences with dissociative symptoms.

In a May 2011letter, R.B.P. stated that he had served with the Veteran aboard U.S.S. SHELTON (DD-790) in 1956.  He also stated:

We were in the Pacific when the hydrogen bomb testing occurred around Bikini Island.  We were 100 miles away when the first bomb was activated.  It was not quite dawn but the sky lit up like daylight and then we heard the rumble.  We were a lot closer to the second bomb.  We saw the mushroom made by the explosion.  We stayed in the Marshall Islands after the third explosion, but we could not eat fish that we caught and we were always concerned about radiation.

A review of the Veteran's SSA records, date-stamped as received by the RO in August 2011, shows that he was awarded SSA disability benefits in November 2002 for borderline intellectual functioning and personality disorders.  

The Veteran testified at his October 2013 Board hearing that his ship, U.S.S. SHELTON (DD-790), was struck by enemy gunfire during combat operations in support of U.S. forces deployed in the Korean War.  He also testified that he could not recall when this alleged in-service stressor occurred.  See Board hearing testimony dated October 21, 2013, at pp. 3-4.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  The Veteran has asserted that he incurred PTSD during active service after his ship came under enemy fire during the Korean War and as a result of helping recover dead bodies following atmospheric nuclear testing in Operation REDWING.  He testified before the Board in October 2013 that his ship, U.S.S. SHELTON (DD-790), was struck by enemy gunfire during combat operations in the Korean War.  The record evidence does not support the Veteran's assertions regarding his alleged his in-service stressors, however.  There is no indication in these records that the Veteran participated in combat during active service, including while he was aboard U.S.S SHELTON (DD-790).  His DD Form 214 does not show that he was awarded any combat citations or medals, including any medals for Korean War service.  There also is no indication in the Veteran's service personnel records that he had active service in combat in the Korean War.  The Board observes in this regard that the Korean War ended on January 31, 1955, and the Veteran did not report for duty aboard U.S.S SHELTON (DD-790) until February 8, 1955, approximately 1 week later.  See 38 C.F.R. § 3.2(e) (2013).  Because the Veteran's assertions regarding his alleged in-service stressor of coming under enemy fire in the Korean War are not supported by the facts and circumstances of his active service, his statements alone cannot establish the occurrence of this alleged in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  The Veteran's assertion that he helped recover dead bodies following atmospheric nuclear testing in Operation REDWING also is not supported by a review of the record evidence.  This assertion is not supported by a review of his available service personnel records.  The Board acknowledges in this regard that the Veteran's service personnel records show that he was a participant in Operation REDWING while aboard U.S.S. SHELTON (DD-790) in 1956.  These records show only that the Veteran was a Seaman Apprentice (SA) while aboard U.S.S. SHELTON (DD-790) and there is no indication that his in-service duties included the recovery of dead bodies following atmospheric nuclear testing in Operation REDWING.  The Board also finds it significant that, when he completed his radiation risk activity form in November 2004 and described the in-service duties associated with his participation in Operation REDWING, the Veteran did not discuss recovering dead bodies.  Having reviewed the record evidence, the Board finds that the Veteran's in-service stressors are not consistent with the facts and circumstances of his active service and are incapable of corroboration.  In other words, the Board finds that there is no credible supporting evidence demonstrating that the Veteran's alleged in-service stressors, in fact, occurred.

The Board acknowledges that the Veteran has been diagnosed as having PTSD.  None of the diagnoses of PTSD of record are based on a corroborated in-service stressor, however.  To the extent that the May 2008 VA clinician diagnosed the Veteran as having PTSD based on his report that he had seen "4 sailors being burned by the radiation...[and] having to pick [up] sick and dead children and animals after the [atomic] testing," the Board notes that this reported in-service history is inconsistent with the facts and circumstances of his active service.  The Board also notes that the May 2008 PTSD diagnosis was provisional and the May 2008 VA clinician noted that the Veteran's PTSD symptoms were questionable.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As noted elsewhere, there is no support in either the Veteran's service medical records or service personnel records for any of his alleged in-service stressors.  The Veteran's alleged in-service stressors also are vague, incapable of corroboration, and not consistent with the facts and circumstances of his active service.  Accordingly, to the extent that the diagnoses of PTSD of record are based on the Veteran's inaccurately reported in-service stressors, the Board finds that such evidence is not probative on the issue of whether the Veteran's PTSD is related to active service.  The Veteran also has not identified any competent evidence, to include a medical nexus, which demonstrates that he has a valid diagnosis of PTSD that is related to active service.  In summary, the Board finds that service connection for PTSD is not warranted.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim of service connection for erectile dysfunction, including as due to in-service ionizing radiation exposure.  The Board acknowledges initially that the Veteran is a "radiation exposed Veteran" due to his confirmed participation in Operation REDWING during active service.  See 38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  Although the Veteran's arguments are not a model of clarity, it appears that he contends that he incurred erectile dysfunction (which he characterized as sterilization) as a result of in-service ionizing radiation exposure while a participant in Operation REDWING.  Although the Veteran is considered a "radiation exposed Veteran" due to his confirmed participation in atmospheric nuclear testing in Operation REDWING, because erectile dysfunction is not a "radiogenic disease," referral to the Under Secretary for Benefits was not required in this case.  In summary, because the Veteran's claim of service connection for erectile dysfunction as a result of in-service ionizing radiation exposure does not meet all 3 threshold requirements, the Board finds that service connection for erectile dysfunction as due to ionizing radiation exposure is not warranted.  See 38 C.F.R. § 3.311(b).

The Veteran also is not entitled to service connection for erectile dysfunction on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran essentially contends that his current erectile dysfunction is related to active service.  The record evidence does not support his assertions regarding any current disability due to erectile dysfunction which could be attributed to active service, however.  The Board notes in this regard that, with the exception of a November 2005 VA examination report that the Veteran had reported experiencing "total erectile dysfunction" as a complication of a post-service prostatectomy, there are no complaints of or treatment for erectile dysfunction anywhere in the Veteran's voluminous claims file.  The Veteran's service treatment records are completely silent for any complaints of or treatment for erectile dysfunction.  There also is no indication that he ever sought or received treatment for erectile dysfunction from VA or any private facility since his service separation in September 1957 although the lack of contemporaneous records showing in-service or post-service treatment for erectile dysfunction does not preclude granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The November 2005 VA examiner concluded that the Veteran's reported erectile dysfunction was a complication of his post-service prostatectomy.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced erectile dysfunction at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran's reported erectile dysfunction has been attributed to a post-service prostatectomy and there is no indication of any current disability due to erectile dysfunction which could be attributed to service.  In summary, the Board finds that service connection for erectile dysfunction, including as due to ionizing radiation exposure, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of PTSD and erectile dysfunction have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD and erectile dysfunction after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD and erectile dysfunction since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and he was completely clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to PTSD or erectile dysfunction for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1957) and initial reported symptoms related to PTSD in approximately February 2008 (a 51-year gap) and initial reported symptoms related to erectile dysfunction in November 2005 (a 48-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board also emphasizes the November 2005 VA examiner's finding that the Veteran's reported total erectile dysfunction was a complication of his post-service prostatectomy.

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to PTSD or erectile dysfunction.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed VA disability compensation claims for service connection for headaches, nose bleeds, and body aches in 1997 but did not claim service connection for PTSD or erectile dysfunction or make any mention of any relevant symptomatology.  He did not claim that symptoms of these disorders began in (or soon after) service until he filed his current VA disability compensation claims in 2009.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim, he reported that his erectile dysfunction began during active service.  On VA examination in November 2005, he reported that he had experienced erectile dysfunction only since a post-service prostatectomy in 2002.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with claims for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the lack of record evidence demonstrating an etiological link between either of the claimed disabilities and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for erectile dysfunction, including as due to ionizing radiation exposure, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


